department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita tl-n-5833-00 uilc internal_revenue_service national_office field_service_advice memorandum for thomas g schleier associate area_counsel lmsb cc lm ctm sf from associate chief_counsel cc ita subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer account a general accounts dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref date year1 year2 year3 year4 year5 w x y tl-n-5833-00 z issue sec_1 whether taxpayer qualified for an automatic change in accounting_method as provided for in revproc_96_31 c b whether taxpayer qualifies for the negative sec_481 adjustment it claimed on its form conclusion sec_1 the taxpayer does not qualify for an automatic change in accounting_method under revproc_96_31 1996_1_cb_714 the taxpayer does not qualify for the negative sec_481 adjustment it claimed on its form_3115 facts application_for change in accounting_method on date taxpayer filed a timely form_3115 under revproc_96_31 proposing a negative sec_481 adjustment decrease in taxable_income in the amount of dollar_figurea to be taken entirely in the year_of_change revproc_96_31 sec_5 company’s negative sec_481 adjustment was based on its proposed reclassification under sec_168 of the internal_revenue_code of certain depreciable assets that were placed_in_service from approximately year1 to year4 a ten year period the negative sec_481 adjustment resulted from the taxpayer changing to a more accelerated method of computing depreciation for the assets at issue in its form_3115 taxpayer stated that from year1 through year4 it placed_in_service equipment that it tracked under a variety of accounts the taxpayer stated in applying revproc_87_56 1987_2_cb_674 it had incorrectly classified certain telecommunication and related equipment tools laboratory equipment trucks automobiles and computers placed_in_service during those years specifically it 1rev proc was superseded by revproc_97_37 1997_2_cb_455 on date however section a of revproc_97_37 provided a transition rule for tax years ending on or after date to allow taxpayers to elect to apply the provisions of revproc_96_31 if the application is filed no earlier than the first day of the year_of_change and no later than the earlier of date or when the original application is filed with the timely filed original federal_income_tax return including extensions for the year_of_change tl-n-5833-00 stated that these assets were classified under sec_168 as or 20-year_property and should have been classified a sec_5 or 7-year_property taxpayer had numerous ongoing construction projects in each of those years it maintained a detailed project reporting system that is used to control and manage its projects expenditures incurred during the construction process were recorded as construction work in progress cwip as part of the cwip system a job order or work authorization document was used to define a specific piece of work to be done under a particular project the job orders were used to accumulate costs for each construction job or project under the job order system taxpayer tracked the nature of each addition the total costs therein the source of the cost and the account to be charged then on the in-service date of the construction job these costs are transferred from cwip to the relevant asset account after the assets at issue are placed_in_service taxpayer does not retain specific asset-by-asset identification in the accounts such assets are identified solely by the aggregate amount of assets for each vintage year taxpayer did not elect to use general asset accounts under sec_168 for the assets at issue project assets are disposed of over the asset's recovery_period under its current accounting system taxpayer cannot confirm whether specific items of property placed_in_service in connection with the above projects were still held by the taxpayer as of the beginning of the year_of_change taxpayer’s tax_accounting followed book accounting of these project assets taxpayer states that those assets to be reclassified held at the time of the proposed change were placed_in_service from approximately year1 to year4 based on its review of documents provided to the service the lmsb team determined that taxpayer had in fact reclassified the subject assets a sec_5 and year property under sec_168 to support its negative sec_481 adjustment taxpayer conducted a non- statistical stratified sampling of accounts containing assets it sought to reclassify taxpayer utilized its judgment rather than a random selection process in choosing samples to extrapolate from with regard to the assets proposed for reclassification the taxpayer limited the population sampled to year2 through year3 a five year period for some assets the population was further limited this was done despite the fact that the assets to be reclassified were placed_in_service from year1 to year4 a ten year period tl-n-5833-00 under the taxpayer’s methodology the sampling unit was a job order that contained individual project billings to various asset accounts from these job orders the taxpayer conducted a job cost report to segregate actual expenditures between various accounts each job order was analyzed for the type of job origin of the job and assets purchased to complete the job for purposes of preparing form_3115 company conducted a job sheet analysis for selected sample jobs to reclassify assets into certain categories company conducted its sampling methodology under the following steps population determined for each asset account - although taxpayer proposed to reclassify assets placed_in_service from year1 to year4 it only sampled assets placed into service from year2 to year3 stratified population - taxpayer stratified each population into two categories i jobs over dollar_figuref and ii jobs under dollar_figuref sample determined from stratified population - taxpayer determined its sample for each population by selecting a small number of jobs from the two stratified categories taxpayer modified its sample - taxpayer reduced the sample size for certain populations when it could not locate substantiation for the selected jobs taxpayer conducted its analysis of the modified sample - for both populations taxpayer conducted its reclassification analysis from the revised sample only and determined the percentage of assets to be reclassified to various property classes under sec_168 taxpayer extrapolated the reclassification results - taxpayer extrapolated the ratio from its reclassification analysis of the jobs from the modified sample to all assets in the accounts proposed for reclassification in its reclassification analysis taxpayer did not give any weight to the samples that it had excluded for lack of substantiation the populations from which the taxpayer had drawn its samples included assets that had been disposed of on or before the close of each taxable_year with respect to these disposed assets the taxpayer could not identify the specific assets or quantify the number of assets that it included in the population or the sample for each account in the years tested for each population selected for review the taxpayer conducted non- statistical sampling descriptions of the taxpayer’s sampling technique are as follow tl-n-5833-00 account a the population for this account was limited to jobs from year2 to year3 x job files the taxpayer stratified the population and determined that it would sample only certain jobs over dollar_figuref y job files and a smaller number of jobs under dollar_figuref z job files based on non-statistical sampling the taxpayer failed to locate substantiating documentation for approximately one third of the jobs selected over dollar_figuref the taxpayer then reduced the size of the sample of jobs by the number it could not substantiate the total modified sample consisted of approximately of the population chosen job files dollar_figuref and job files dollar_figuref totaling dollar_figureb the taxpayer conducted its reclassification analysis of job files from this modified sample of the years subject_to non-statistical sampling the taxpayer concedes that both the sample and the population included assets disposed of prior to the beginning of the year_of_change based on the facts submitted the total assets on hand in account a in the year_of_change was dollar_figurec from year2 to year3 the taxpayer placed_in_service approximately dollar_figured in assets of the assets in this account placed_in_service from year2 to year3 approximately dollar_figuree were on hand in the year_of_change out of the total assets on hand in the year_of_change approximately one-third were not included in the population sampled none of the assets placed_in_service prior to year2 and after year3 were sampled the facts also demonstrate that the taxpayer only sampled approximately of the jobs relating to account a for year2 through year3 general accounts - the taxpayer performed the same non-statistical stratified sampling for the general accounts the total number of job files in the general account population could not be determined however company stated that it conducted its analysis from a sample of w job files from the general accounts based on its non-statistical sampling of the various accounts the taxpayer computed the ratios of assets in certain property classes from that ratio the taxpayer then extrapolated the ratios to the amount of assets it reported as being held as of the beginning of the year of proposed change for each account for all years proposed in its form_3115 the service is arguing that the sampling method used by the taxpayer is flawed in several respects first the taxpayer limited the population to assets in only five out of the ten years to be reclassified second the samples chosen made up a very small percentage of the population third the sample size was further tl-n-5833-00 reduced when substantiation was unavailable finally the samples were not chosen using a random method but were chosen using the taxpayer’s judgment law and analysis issue whether taxpayer qualified for an automatic change in accounting_method as provided for in revproc_96_31 c b sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that except as expressly provided elsewhere a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary revproc_96_31 provides an automatic consent procedure that generally permits a taxpayer who has claimed less than the allowable_amount of depreciation to change the taxpayer's method_of_accounting to claim allowable_depreciation section of revproc_96_31 provides that the commissioner will not grant consent if the property proposed for reclassification appears to be outside the scope of the revenue_procedure section dollar_figure of revproc_96_31 provides that this revenue_procedure applies to any taxpayer changing to a permissible method_of_accounting for depreciation for any item of property that under the taxpayer's present method_of_accounting the taxpayer has not taken into account any depreciation allowance or has taken into account some depreciation but less than the depreciation allowable is subject_to sec_167 sec_168 sec_197 or sec_168 prior to its amendment in former sec_168 and is held by the taxpayer as of the beginning of the year_of_change emphasis added section dollar_figure of revproc_96_31 provides that the consent granted does not constitute an opinion of the commissioner regarding the propriety of a taxpayer's proposed method_of_accounting consequently if the proposed method_of_accounting is an impermissible method_of_accounting the service may change the taxpayer's proposed method_of_accounting to a permissible method_of_accounting in any open_year section of revproc_96_31 provides that the form_3115 will be subject_to review by the national_office in addition the facts underlying the method change including the amount of any sec_481 adjustment and any sec_1016 adjustment to the basis of the property will be subject_to verification by the director if the form tl-n-5833-00 is reviewed and the taxpayer's proposed method_of_accounting appears to be an impermissible method_of_accounting for depreciation or the taxpayer or property appears to be outside the scope of this revenue_procedure the national_office or the director will notify the taxpayer in writing that consent is not granted under revproc_96_31 the taxpayer then may complete and file a new form_3115 under revproc_96_31 or revproc_97_27 or any successor as applicable the year_of_change for this new form_3115 will be determined in accordance with the requirements of such revenue_procedure account information submitted by the taxpayer in support of its form_3115 casts doubt on the accuracy of the taxpayer’s asset figures relating to the assets proposed for reclassification additionally the taxpayer cannot confirm whether the specific items of property to be reclassified were still held by the taxpayer as of the year_of_change based on discrepancies in the taxpayer’s accounting figures and its inability to confirm whether specific items of property were still held the taxpayer does not appear to qualify to use the procedure set forth in revproc_96_31 issue whether taxpayer qualifies for the negative sec_481 adjustment it claimed on its form sec_481 generally provides that in computing the taxpayer's taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which sec_481 does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer section of revproc_96_31 provides that the sec_481 adjustment under revproc_96_31 is a negative sec_481 adjustment decrease in taxable_income to prevent the omission of the allowable but unclaimed depreciation for open and closed years prior to the year_of_change this negative sec_481 adjustment equals the difference between the total amount of depreciation taken into account in computing taxable_income for the property under the taxpayer's present method_of_accounting and the total amount of depreciation allowable for the property under the taxpayer's proposed method_of_accounting as determined under section of rev_proc for any taxable_year prior to the year_of_change the amount of the negative sec_481 adjustment however must be offset by any allowable but unclaimed depreciation that is required to be capitalized under tl-n-5833-00 any provision of the code for example sec_263a as of the beginning of the year_of_change section dollar_figure of revproc_96_31 provides that the consent granted does not constitute an opinion of the commissioner regarding the propriety of a taxpayer's proposed method_of_accounting consequently if the proposed method_of_accounting is an impermissible method_of_accounting the service may change the taxpayer's proposed method_of_accounting to a permissible method_of_accounting in any open_year section of revproc_96_31 provides that the form_3115 will be subject_to review by the national_office in addition the facts underlying the method change including the amount of any sec_481 adjustment and any sec_1016 adjustment to the basis of the property will be subject_to verification by the director if the form_3115 is reviewed and the taxpayer's proposed method_of_accounting appears to be an impermissible method_of_accounting for depreciation or the taxpayer or property appears to be outside the scope of this revenue_procedure the national_office or the director will notify the taxpayer in writing that consent is not granted under revproc_96_31 the taxpayer then may complete and file a new form_3115 under revproc_96_31 or revproc_97_27 or any successor as applicable the year_of_change for this new form_3115 will be determined in accordance with the requirements of such revenue_procedure sec_6001 states that taxpayers are obligated to keep sufficient records to establish the amount of tax owing and thus the amount of deduction claimed sec_6001 sec_1_6001-1 sec_1_446-1 provides that the taxpayer's accounting_records must be maintained in such a manner as to enable the taxpayer to file a correct return of his taxable_income for each taxable_year accounting_records include the taxpayer's regular books of account and such other records and data as may be necessary to support the entries on the taxpayer’s books of account and on his return sec_1_446-1 deductions are a matter of legislative grace and the burden of clearly showing the right to claimed deductions rests with the taxpayer 503_us_79 moreover the taxpayer’s burden_of_proof extends not only to legal entitlement to the deduction but also to the actual amount of the deduction 293_us_507 for examples of situations in which the tax_court denied a taxpayer’s additional_depreciation deduction see wilkerson v commissioner t c memo denying depreciation deduction where taxpayer failed to provide proof of ownership of the property terry v commissioner t c memo denying depreciation deduction for washing machines due to lack of adequate_records see treas reg tl-n-5833-00 sec_1_167_b_-0 which states that it is the responsibility of the taxpayer to establish the reasonableness of the deduction for depreciation claimed generally depreciation_deductions so claimed will be changed only where there is a clear_and_convincing basis for such change the cohan_rule is often cited by taxpayers who ask the court to use estimates where specific proof of the amount of the claimed deduction is absent 39_f2d_540 2d cir in cohan the appellate court remanded to the board_of_tax_appeals with instructions to make some estimate of george m cohan’s deductible entertainment_expenses in light of the board’s express finding that cohan had spent considerable sums and that such amounts were allowable expenses the court noted the inconsistency in the board’s finding that considerable allowable expenditures had been made while at the same time disallowing a deduction entirely because of the lack of specific proof however courts will not apply the cohan_rule where the taxpayer fails to establish the essential proof necessary for the court to make an estimate 540_f2d_427 9th cir aff'g tcmemo_1974_78 see also 85_tc_731 there must be sufficient evidence from which an estimate may be made masterson v commissioner tcmemo_1981_681 if the taxpayer can present evidence which is both convincing and susceptible of estimation we can in appropriate circumstances estimate the allowable deductions kennedy v commissioner tcmemo_1983_591 we are neither required nor entitled under that cohan decision to create estimated deductions based on pure guesswork in 120_sct_1951 the supreme court explained the importance of the burden_of_proof as follows the very fact that the burden_of_proof has often been placed on the taxpayer indicates how critical the burden rule is and reflects several compelling rationales the vital interest of the government in acquiring its lifeblood revenue see 520_us_821 the taxpayer’s readier access to the relevant information see 482_f2d_10 ca-1 cert_denied 414_us_1039 and the importance of encouraging voluntary compliance by giving taxpayers incentives to self-report and to keep adequate_records in case of dispute see 420_us_141 these are powerful justifications not to be disregarded lightly see also 877_f2d_624 7th cir aff'g tcmemo_1987_295 t he present trend while not to repudiate the cohan_rule entirely is to tl-n-5833-00 not invoke it where the claimed but unsubstantiated deductions are of a sort for which the taxpayer could have and should have maintained the necessary records additionally courts have scrutinized taxpayers' use of methods infused with its own judgment see eg 153_f3d_660 8th cir rev'g tcmemo_1997_260 taxpayer's accounting_method failed to clearly reflect income where taxpayer's largely undocumented process of ascertaining shrinkage rates injected so many subjective considerations that consistent application of the process from year-to-year was difficult if not impossible 676_f2d_566 ct_cl holding that taxpayer could not depreciate railroad grades and tunnel_bores due to the injection of the taxpayer's analyst's subjective judgment as to results of the useful_life estimates of railroad_grading_and_tunnel_bores which provided a type of unsubstantiated proof and plaintiff's failure to corroborate its useful_life estimates with any objective means compare 153_f3d_650 8th cir aff'g tcmemo_1997_1 finding that the commissioner abused her discretion in changing the taxpayer's method_of_accounting where the taxpayer set its shrinkage accrual rates for its existing stores based solely on well- documented and objective factors - a three-year rolling average of verified shrinkage which did not leave room for manipulation from year to year 45_fedclaims_581 approving the use of a sample of transactions that is sufficiently large and diverse enough to discount variations and offset errors in computing an integrated producer’s percentage_depletion deduction in accordance with sec_1_613-3 even where taxpayers have been allowed to deduct estimates of expenses courts have required the presence of objective factors as safeguards 750_f2d_1466 9th cir addressing all_events_test of sec_1_461-1 717_f2d_1304 9th cir same in esco corp the court_of_appeals held that an accrual_method taxpayer that maintained a claims reserve to reflect the estimated future costs of benefits payable to its injured employees for workers’ compensation claims was allowed to deduct its incurred but unpaid expenses because such expenses were determined with reasonable accuracy the taxpayer adopted a more sophisticated forecasting methodology that allowed the taxpayer to estimate its workers’ compensation claim expenses accurately and to deduct workers’ compensation claim expenses in the current_year the court held that the taxpayer had not changed its method_of_accounting when it- deducted only a portion of its accrued expenses because of insufficient statistical data and forecasting methodologies the use of more sophisticated techniques cannot be considered a change in tl-n-5833-00 accounting_method the new techniques more accurately predicted the taxpayer’s expenses and allowed it to avoid the under accruals it had been experiencing id pincite in its decision the ninth circuit emphasized that the commercial and scientific reasonableness as well as industry acceptance of the taxpayer's methodology were important considerations in determining reasonable accuracy esco corp f 2d pincite none of these safeguards exist in the instant case non-statistical sampling commonly referred to as judgment sampling possesses none of the scientific safeguards inherent in statistical sampling the only assurance of accuracy stems from the judgment of the sampler thus the projection of results from non-statistical sampling would only be correct by purest chance where as here the taxpayer seeks to reclassify assets based purely on subjective methodology the commissioner's denial of the form_3115 does not constitute an abuse_of_discretion see eg 153_f3d_660 8th cir 676_f2d_566 ct_cl the second circuit's opinion in 499_fsupp_507 s d n y rev'd and remanded 664_f2d_881 2d cir cert_denied 457_us_1133 is instructive in rca the trial_court held that the taxpayer was entitled to use a deferral method_of_accounting based on reliable statistical projections of the percentage of all service calls expected to be made under varying length service contracts in computing its income for tax purposes in reversing the decision of the lower court the second circuit held the vice of the systems treated in aaa u s and schlude u s was their tendency to subject government revenues to the uncertainties inherent in prognostications about the rate at which customers would demand services in the future rca's system shared this vice although rca's predictions may have been more accurate than those of the taxpayers in aaa and schlude they were predictions nonetheless and the commissioner was not required to accept them as determinants of the federal revenue while there are situations in which non-statistical sampling may be proper the taxpayer’s sampling method in this case is flawed the taxpayer seeks to reclassify assets placed into service from year1 to year4 a ten year period however the taxpayer only sampled work orders from a five year period additionally the samples in this case were not selected in a random fashion but were selected using only the taxpayer’s subjective judgment finally the number of work orders to be sampled represented only a very small percentage of the total relevant work orders the fact that this amount was further reduced whenever the tl-n-5833-00 taxpayer was unable to substantiate a work order does not add to the method’s reliability accordingly the taxpayer should not be permitted to use non-statistical sampling to reclassify assets placed_in_service from year1 through year4 and should not be able to extrapolate the ratio of property classes under sec_168 it determined under a subjective non-statistical sampling method the use of the taxpayer’s method of sampling calls into question the accuracy of its sec_481 adjustment case development hazards and other considerations also if taxpayer did in fact change to the methods_of_accounting for depreciation stated in its form_3115 taxpayer has changed to an impermissible method_of_accounting for depreciation for certain items of property subject_to its form_3115 thereby resulting in taxpayer not qualifying to use revproc_96_31 specifically taxpayer states in its form_3115 that it will reclassify certain assets in account a and certain assets in general accounts to the default category under sec_168 that is property that does not have a class_life and is not otherwise classified under sec_168 or because such assets are used by taxpayer in its utility business taxpayer’s original classification of these assets was proper and its proposed reclassification is not proper also taxpayer states in its form_3115 that it will reclassify certain assets in account a to asset classe sec_48 or dollar_figure of revproc_87_56 these asset classes apply to a taxpayer that is engaged in the business of providing commercial and contract telephonic services because taxpayer is not engaged in that business reclassification of assets by taxpayer to these asset classes is not proper this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tl-n-5833-00 please call if you have any further questions heather maloy associate chief_counsel income_tax accounting by michael d finley chief branch
